John Rene Aguilar, Johnny B.
                                                                        Wells, Laura Ashley Wells,




                               Fourth Court of Appeals
                                      San Antonio, Texas
                                             April 29, 2015

                                          No. 04-14-00609-CV

                                   Irma LEMUS and Manuel Lemus,
                                            Appellants

                                                    v.

   John Rene AGUILAR, Johnny B. Wells, Laura Ashley Wells, and Johnny Montoya Garza,
                                     Appellees

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-00251
                            Honorable Antonia Arteaga, Judge Presiding

                                             ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

       Appellants’ brief was filed April 20, 2015. However, the brief does not conform to the
Texas Rules of Appellate Procedure in the following material respects:

           1) Neither the statement of the case nor the statement of facts is supported by references
              to the record; see TEX. R. APP. P. 38.1(d), (f);

           2) The brief does not contain a summary of the argument; see id. 38.1(h);

           3) The argument does not contain appropriate citations to the record; see id. 38.1(i);

           4) The brief substantially exceeds the 15,000 word limit; see id. 9.4(i)(1), (2)(B); and

           5) The brief does not contain a certificate of compliance stating the number of words in
              the document; see id. 9.4(i)(3).

We order appellants, Irma Lemus and Manuel Lemus Jr., to file a redrawn brief by May 11,
2015. See TEX. R. APP. P. 9.4(k), 38.9. If the redrawn brief does not correct the violations
identified above, we may strike the brief and prohibit appellants from filing another. See id.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court